The appellee brought suit in the circuit court against appellant and recovered judgment for $141.73, on October 29, 1926, and defendant appealed. The cause is here submitted upon motion of appellee to affirm the judgment. The certificate contains the statement that no bill of exceptions was presented to the trial judge within the time required by law. Under the status of the transcript before us, it is ordered that the motion be granted, and the judgment of the lower court, from which this appeal is taken, is hereby affirmed.
Affirmed.